Citation Nr: 1619003	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-18 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for peptic ulcer disease.
9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for a bilateral knee disability.

12.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974.  The Veteran was awarded the M16-A1 Marksman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claims for service connection for PTSD and for low back pain have been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for Ménière's disease and pes cavus have been raised by the record in Dr. C. M. Q.'s April 2014 report and the May 2016 appellate brief respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 report (noting Veteran's complaints of earaches, dizziness, vertigo, tinnitus, and hearing loss) and May 2016 appellate brief, pg. 8.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, hepatitis C, an acquired psychiatric disorder, a sleep disorder, and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show an in-service event, injury, or disease related to the Veteran's GERD, or a relationship between the Veteran's GERD and service.

2.  The evidence does not show an in-service event, injury, or disease related to the Veteran's peptic ulcer disease, or a relationship between the Veteran's peptic ulcer disease and service.

3.  The evidence does not show an in-service event, injury, or disease related to the Veteran's erectile dysfunction, or a relationship between the Veteran's erectile dysfunction and service.

4.  The evidence does not show an in-service event, injury, or disease related to the Veteran's bilateral hips, or a relationship between the Veteran's bilateral hip disability and service.

5.  The evidence does not show an in-service event, injury, or disease related to the Veteran's knees, or a relationship between the Veteran's bilateral knee disability and service.

6.  The evidence does not show an in-service event, injury, or disease related to the Veteran's ankles, or a relationship between the Veteran's bilateral ankle disability and service.


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's peptic ulcer disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The Veteran's erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The Veteran's bilateral hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

5.  The Veteran's bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

6.  The Veteran's bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from VA dated in May 2014 and November 2014 notified the Veteran of how to substantiate a service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, service personnel records, VA medical records, and private treatment records identified by him are in the claims file.  He has not identified any other records or evidence that remains outstanding.

The Board acknowledges that it is remanding the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus to secure VA treatment records related to that condition.  The additional records are not pertinent to the present claim, as the Veteran limited the identification of those records to his hearing loss and tinnitus claims.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed GERD, peptic ulcer disease, erectile dysfunction, and bilateral hip, bilateral knee, and bilateral ankle disabilities.  The Veteran has requested he be afforded VA examinations with respect to these claims.  See May 2014 Informal Claim and December 2014 Notice of Disagreement.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the aforementioned disabilities is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran experienced an in-service event, injury, or disease related to his claimed GERD, peptic ulcer disease, erectile dysfunction, bilateral hips, bilateral knees, or bilateral ankles.  The Veteran has presented no evidence regarding any in-service events related to these claimed disabilities.  Although Dr. C. M. Q.'s April 2014 nexus opinion stated that the Veteran's musculoskeletal and gastrointestinal diseases were related to service, his report did not contain evidence of an in-service event, injury, and disease with respect to those claims.  Dr. C. M. Q.'s opinion suggests a relationship between the Veteran's claimed disabilities and service, but it does not satisfy the second McLendon element establishing an in-service event, injury, or disease.  

As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by the second McLendon element to support his GERD, peptic ulcer disease, erectile dysfunction, bilateral hip, bilateral knee, or bilateral ankle claims, a remand to afford the Veteran examinations for these claims is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and peptic ulcer disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the Veteran's arthritis and peptic ulcer disease did not manifest to a compensable degree within one year of service and, indeed, were not diagnosed until many years after service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records can be more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Veteran's Contentions

The Veteran asserts generally that his claimed peptic ulcer disease, GERD, erectile dysfunction, bilateral hip, bilateral knee, and bilateral ankle disabilities began in service.  See September 2014 VA Form 21-526.  

GERD, Peptic Ulcer Disease, and Erectile Dysfunction

The April 2014 report from Dr. C. M. Q. indicates the Veteran has current diagnoses of GERD, peptic ulcer disease, and, erectile dysfunction.  Accordingly, the first Hickson element is met.  

However, as to an in-service event, injury, or disease, the Veteran's service treatment records are silent for any gastrointestinal issues, peptic ulcer condition, or erectile dysfunction.  The Veteran's May 1974 separation examination showed the Veteran's abdomen and viscera, and genitourinary systems were clinically normal, and the Veteran reported that he was in good health.  On his May 1974 separation report of medical history, the Veteran denied having a history of indigestion and stomach or intestinal trouble, or any genitourinary symptoms.  Furthermore, the Veteran has not presented any lay statements indicating he experienced such symptoms during service.  Rather, the only statement the Veteran submitted in support of his claims was on his September 2014 VA Form 21-526, where he referred to Dr C. Q. M.'s report and stated his disabilities began "(1-73 to 5-74) (Germany)."  Given the limited detail of the Veteran's assertion regarding the onset of his GERD, peptic ulcer disease, and erectile dysfunction, the absence of such complaints or treatment in the service records, and the Veteran's explicit denial of indigestion and stomach or intestinal trouble, or any genitourinary symptoms during service on his May 1974 separation report of medical history, the evidence is against a finding that the Veteran had any in-service event, injury, or disease related to these body systems.  See Curry, 7 Vet. App. at 68 (holding that contemporaneous records can be more probative than history as reported by a Veteran).  Therefore the second Hickson element is not met.

Although Dr. C. M. Q. opined that the Veteran's gastrointestinal diseases were related to service, he cited no in-service incidents that could be related to the present disabilities, nor did he provide a rationale for his opinion.  As the evidence is against finding that the Veteran had an in-service event, injury, or disease pertaining to GERD, peptic ulcer disease, or erectile dysfunction, Dr. C. M. Q.'s opinion is of no probative value.  Thus, the third Hickson element is also unmet, and the Veteran's claims for GERD, peptic ulcer disease, and erectile dysfunction must be denied.

Hip, Knee, and Ankle Disabilities

The April 2014 report from Dr. C. M. Q. stated that the Veteran had osteoarthritis of the bilateral hips, knees, and ankles.  Dr. C. M. Q.'s report did not contain x-rays, nor did he state that x-rays were performed and utilized in rendering the diagnosis of osteoarthritis.  However, the Veteran's VA medical records document a diagnosis of osteoarthritis, though the specific joint system affected is not mentioned.  Affording the Veteran the benefit of the doubt, the first Hickson element is met.  

However, the Veteran's service treatment records are silent for any hip, knee, or ankle complaints or treatment.  The Veteran's May 1974 separation examination showed the Veteran's lower extremities and other musculoskeletal systems were clinically normal, and the Veteran reported that he was in good health.  On his May 1974 separation report of medical history, the Veteran denied having experienced swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and trick or locked knee.  Furthermore, the Veteran has not presented any lay statements indicating he experienced such symptoms during service.  The only statement the Veteran made in support of his arthritis claims was on his September 2014 VA Form 21-526, on which he referred to Dr C. Q. M.'s report and stated his disabilities began "(1-73 to 5-74) (Germany)."  

Given the limited detail of the Veteran's assertion regarding the onset of his hip, knee, and ankle disabilities, the absence of complaints or treatment of these joints in the Veteran's service treatment records, and his explicit denial of bone or joint problems during service on his May 1974 separation report of medical history, the evidence is against a finding that the Veteran had any in-service event, injury, or disease related to these joints.  See Curry, 7 Vet. App. at 68.  Therefore the second Hickson element is not met.

Although Dr. C. M. Q. opined that the Veteran's musculoskeletal diseases were related to service, he cited no in-service incidents that could be related to the present joint disabilities, nor did he provide any rationale for his opinion.  As the evidence is against finding that the Veteran had an in-service event, injury, or disease pertaining to his hips, knees, or ankles, Dr. C. M. Q.'s opinion is of no probative value.  Thus, the third Hickson element is also unmet, and the Veteran's claims for arthritis of the bilateral hips, knees, and ankles must be denied.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for peptic ulcer disease is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

In an April 2015 statement, the Veteran reported he was receiving VA outpatient treatment for his hearing loss and tinnitus disabilities.  The most recent VA medical records associated with the claims file are dated in December 2014.  On remand, the AOJ should obtain outstanding records pertaining to the Veteran's hearing loss and tinnitus claims from December 2014 to present.

In the May 2016 appellate brief, the Veteran's representative challenged the adequacy of the December 2014 VA spine examination.  Specifically, the representative stated that the Veteran's in-service separation examination was inaccurate because of an apparent conflict of interest given the military's intent to expeditiously discharge the Veteran due to his inability to adapt to the military; the separation examination's lack of discussion regarding the Veteran's pes cavus, which was noted at entry into service; and the examiner's conclusory statement that the Veteran's in-service back injury was acute and transitory and improved after being released from active service.  The representative asserted that the reliance on the "questionable" separation examination meant the December 2014 VA examination report was based on an inaccurate factual premise.  Lastly, the representative argued that the examiner failed to elicit a detailed history of his back complaints.

The Veteran's representative's arguments regarding the accuracy or conflict of interest inherent in his separation examination are diminished by the Veteran's signed statement on the separation examination indicating that he was in good health, and his self-report on the report of medical history stating he had no recurrent back pain.  However, the examiner's statement that the Veteran's back condition improved after being released from active service is inconsistent with his earlier statement that the Veteran's condition was acute and transitory.  Additionally, although the examiner recorded the Veteran's complaints regarding his back, a history of the Veteran's back complaints was not noted.  It is unclear whether the examiner did not elicit such history from the Veteran or whether the Veteran simply did not offer such a history when asked.  Nevertheless, given the examiner's inconsistent statement regarding the resolution of the Veteran's back disability during service, further clarification from the examiner is required.  As the Veteran has not submitted any statements regarding the history of his back complaints during and since service, a new examination will be required to elicit such a history from the Veteran.

The Veteran has not yet been afforded VA examinations for his bilateral hearing loss, tinnitus, hepatitis C, acquired psychiatric disorder, and sleep disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

A June 2014 VA audiological consultation shows the Veteran has a bilateral hearing loss disability for VA compensation purposes.  Dr. C. M. Q.'s April 2014 report notes a diagnosis of tinnitus, as well as the Veteran's reports of earaches, dizziness, and vertigo.  Dr. C. M. Q.'s April 2014 report noted the Veteran had diagnoses of PTSD, generalized anxiety disorder, major depressive disorder, and a "sleep disorder."  Additionally, an August 2012 VA psychiatry consultation noted a diagnosis of major depression, as well as cocaine and heroin dependence in sustained remission.  VA medical records and Dr. C. M. Q.'s report show the Veteran has a diagnosis of hepatitis C.  Thus, the first McLendon element for these claimed disabilities is met.

The Veteran's service records indicate he performed infantry training and earned a M16-A1 Marksman badge.  Moreover, the Veteran's service treatment records show he had a shift in puretone thresholds in his right ear.  Specifically, the Veteran entered service in January 1973 with puretone thresholds in the right ear of 5 decibels at 500 Hertz and 35 decibels at 4000 Hertz; in May 1974 he had a puretone threshold of 30 decibels at 500 Hertz and 50 decibels at 4000 Hertz.  Thus, the second McLendon element is met with respect to hearing loss and tinnitus.

Although the Veteran's January 1973 audiogram suggests he had some level of decreased hearing acuity in his right ear prior to service, the Court has held that hearing loss is not considered a "disability" unless the loss exceeds the minimum degree of hearing loss that is a prerequisite for entitlement to disability compensation benefits.  See McKinney v. McDonald, 28 Vet. App. 15, 20 (2016).  Thus, the Veteran is presumed sound at entry into service.

The Veteran's service treatment records contain no mention of complaints of or treatment for an acquired psychiatric disorder or hepatitis C, but indicate he had difficulty sleeping.  See September 28, 1973 record.  With respect to the acquired psychiatric disorder, the Veteran asserted he was discharged for medical reasons and referenced his personnel records.  Review of the personnel records indicate that the Veteran's discharge from service was recommended and approved based on his inability to adjust suitably to Army life, and substandard personal appearance, duty performance, and attitude.  See May 9, 1974 Recommendation for Honorable Discharge letter.  In the May 2016 appellate brief, the Veteran's representative asserted that the Veteran's documented behavioral problems had the appearances of meeting the criteria for an otherwise unreported personal assault.  Further development is required on this point; however, for the purposes of determining whether an examination is warranted, the second McLendon element is met.  

As to hepatitis C, the VA Adjudications Procedural Manual provides that risk factors for hepatitis C exposure include accidental exposure to blood by percutaneous exposure or on mucous membranes (common for health care workers), intravenous drug use, and intranasal cocaine use.  M21-1 III.iv.4.I.2.e.  As the Veteran's military occupational specialty was medical specialist, the second McLendon element is satisfied.

Furthermore, Dr. C. M. Q. has asserted that the Veteran's hearing loss and tinnitus were the result of noise exposure in service, and indicated that the Veteran's infectious disease and psychiatric disorder were related to service.  See April 2014 report, pp. 1, 5.  Although lacking in rationale and therefore probative value, the report is sufficient to satisfy the third and fourth McLendon elements because in this case the report is more specific as to the alleged injury in service.  Thus, a remand is warranted to afford the Veteran a VA psychiatric examination, and obtain opinion on the etiology of his hepatitis C, bilateral hearing loss, and tinnitus disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection, and a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, pursuant to 38 C.F.R. § 3.304(f)(5) (2015) and request that the Veteran complete and return the form.

Undertake any necessary development based on the Veteran's responses.

2.  Obtain outstanding VA treatment and evaluation records relating to the Veteran's hearing loss and tinnitus disabilities from December 2014 to present.  All records received should be associated with the claims file.

3.  After completing the above steps, afford the Veteran an examination by a clinician skilled in the diagnosis and treatment of orthopedic disabilities to determine the current nature and etiology of his back disability.  The examiner should review the Veteran's claims file in conjunction with the examination, and elicit from the Veteran a history of his back difficulties.  Any indicated studies or diagnostic tests should be performed.  

Thereafter, the examiner should address the following:

a.  Identify any currently diagnosed back disability.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back disability had its onset in service or is otherwise related to service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders and sleep disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder and sleep disorder that is currently manifested or is indicated in the evidence of record at any time from May 2014.

b) For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service.  If not, is it at least as likely as not that any reported in-service assault actually occurred, and if so, whether the Veteran's PTSD is etiologically related to that reported in-service stressor.

If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder and sleep disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Forward the Veteran's claims file to an audiological specialist for an opinion.  The clinician is requested to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.

Following review of the claims file, the clinician should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his reports of excessive in-service noise exposure.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is caused by the Veteran's hearing loss disability.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is aggravated (i.e., permanently worsened) by the Veteran's hearing loss disability.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the hearing loss disability.

The rationale for any opinion rendered must be provided.  The examiner's attention is directed to the results of the January 1973 and May 1974 audiograms, which show a threshold shift occurred during service.

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

6.  Thereafter, forward the Veteran's claims file to an appropriate specialist for an opinion regarding the Veteran's hepatitis C.  The clinician is requested to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.

Following review of the claims file, the clinician should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its onset in or is otherwise related to service, to include the Veteran's duties as a medical specialist.

In reaching a determination, the examiner's attention is invited to the Veteran's military occupational specialty as a medical specialist, and his documented diagnosis of cocaine and heroin abuse in remission, which suggests he was exposed to several risk factors both during and following service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Following completion of the foregoing, the AOJ must review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, readjudicate the Veteran's claims.  If any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran, and provide him an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


